Exhibit 10.1
The Scotts Miracle-Gro Company
PURCHASE AGREEMENT
dated December 13, 2010
Merrill Lynch, Pierce, Fenner & Smith Incorporated

 



--------------------------------------------------------------------------------



 



Purchase Agreement
December 13, 2010
MERRILL LYNCH, PIERCE, FENNER & SMITH
                    INCORPORATED
     As representative of the several Initial Purchasers
One Bryant Park
New York, NY 10036
Ladies and Gentlemen:
     Introductory. The Scotts Miracle-Gro Company, an Ohio corporation (the
“Company”), proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch” or the “Representative”) and the other several
initial purchasers named in Schedule A hereto (collectively with the
Representative, the “Initial Purchasers”), $200,000,000 aggregate principal
amount of its 6.625% Senior Notes due 2020 (the “Notes”). The payment of
principal of, premium, if any, and interest on the Notes will be fully and
unconditionally guaranteed on a senior unsecured basis, jointly and severally,
by (i) each of the subsidiary guarantors named in Schedule B hereto and (ii) any
subsidiary of the Company that executes an additional guarantee in accordance
with the terms of the Indenture (as defined below) and their respective
successors and assigns (collectively, the “Guarantors”) pursuant to their
guarantees (the “Guarantees”). The Notes and the Guarantees are collectively
referred to herein as the “Securities.”
     The Securities will be issued pursuant to an indenture to be dated as of
the Closing Date (as defined in Section 3 hereof) (the “Indenture”), among the
Company, the Guarantors and U.S. Bank National Association, as trustee (the
“Trustee”). Notes will be issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
letter of representations, dated January 12, 2010, and as supplemented on or
before the Closing Date (the “DTC Agreement”), between the Company and the
Depositary.
     The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Representative, pursuant
to which the Company and the Guarantors will be required to file with the
Securities and Exchange Commission (the “Commission”), under the circumstances
set forth therein, (i) a registration statement under the Securities Act of 1933
(as amended, the “Securities Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder) relating to
another series of debt securities of the Company with terms substantially
identical to the Notes (the “Exchange Notes”) to be offered in exchange for the
Notes (the “Exchange Offer”) and (ii) a shelf registration statement pursuant to
Rule 415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use its reasonable best efforts to cause such
registration statements to be declared effective. The Exchange Notes and the
Guarantees attached thereto are herein collectively referred to as the “Exchange
Securities.”

 



--------------------------------------------------------------------------------



 



     This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein as
the “Transaction Documents.”
     The Company understands that the Initial Purchasers propose to make an
offering of the Securities on the terms and in the manner set forth herein and
in the Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Commission under the Securities Act, in reliance upon
exemptions therefrom. Pursuant to the terms of the Securities and the Indenture,
investors who acquire Securities shall be deemed to have agreed that Securities
may only be resold or otherwise transferred, after the date hereof, if such
Securities are registered for sale under the Securities Act or if an exemption
from the registration requirements of the Securities Act is available (including
the exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).
     The Company has prepared and delivered to each Initial Purchaser copies of
a Preliminary Offering Memorandum, dated December 13, 2010 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated December 13, 2010 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).
     All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.
     The Company hereby confirms its agreements with the Initial Purchasers as
follows:
     1. Representations and Warranties. The Company and each Guarantor, jointly
and severally, represent and warrant to, and agree with, each Initial Purchaser
that, as of the date hereof and as of the Closing Date (references in this
Section 1 to the “Offering Memorandum” are to (x) the Pricing Disclosure Package
in the case of representations and warranties made as of the date hereof and
(y) the Pricing Disclosure Package and the Final Offering Memorandum in the case
of representations and warranties made as of the Closing Date):

-2-



--------------------------------------------------------------------------------



 



     (a) No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 8 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).
     (b) No Integration of Offerings or General Solicitation. None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.
     (c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
     (d) The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or

-3-



--------------------------------------------------------------------------------



 



supplement thereto, as the case may be. The Pricing Disclosure Package contains,
and the Final Offering Memorandum will contain, all the information specified
in, and meeting the requirements of, Rule 144A.
     (e) Company Additional Written Communications. The Company has not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum and (iii) any electronic road show or other written communications,
in each case used in accordance with Section 3(a). Each such communication by
the Company or its agents and representatives pursuant to clause (iii) of the
preceding sentence (each, a “Company Additional Written Communication”), when
taken together with the Pricing Disclosure Package, did not as of the Time of
Sale, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in any Company Additional Written
Communication.
     (f) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum at the time they were or hereafter are filed with the
Commission (collectively, the “Incorporated Documents”) complied and will comply
in all material respects with the requirements of the Exchange Act. Each such
Incorporated Document, when taken together with the Pricing Disclosure Package,
did not as of the Time of Sale, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Any further documents so filed and
incorporated by reference in the Offering Memorandum, when such documents are
filed with the Commission, will comply in all material respects with the
requirements of the Exchange Act.
     (g) The Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.
     (h) The Registration Rights Agreement and DTC Agreement. The Registration
Rights Agreement has been duly authorized and, on the Closing Date, will have
been duly executed and delivered by, and will constitute a valid and binding
agreement of, the Company and the Guarantors, enforceable against the Company
and each of the Guarantors in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and except as rights to
indemnification may be limited by applicable law. The DTC Agreement has been
duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Company,
enforceable

-4-



--------------------------------------------------------------------------------



 



in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.
     (i) Authorization of the Notes, the Guarantees and the Exchange Securities.
The Notes to be purchased by the Initial Purchasers from the Company will on the
Closing Date be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture. The Exchange
Notes have been duly and validly authorized for issuance by the Company, and
when duly executed by the Company and authenticated in accordance with the terms
of the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture. The Guarantees of the Notes on the Closing Date and the Guarantees of
the Exchange Notes when issued will be in the respective forms contemplated by
the Indenture and have been duly authorized for issuance pursuant to this
Agreement and the Indenture; the Guarantees of the Notes, at the Closing Date,
will have been duly executed by each of the Guarantors and, when the Notes have
been authenticated in the manner provided for in the Indenture and issued and
delivered against payment of the purchase price therefor, the Guarantees of the
Notes will constitute valid and binding agreements of the Guarantors; and, when
the Exchange Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered in accordance with the Registration Rights
Agreement, the Guarantees of the Exchange Notes will constitute valid and
binding agreements of the Guarantors, in each case, enforceable in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.
     (j) Authorization of the Indenture. The Indenture has been duly authorized
by the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

-5-



--------------------------------------------------------------------------------



 



     (k) Distribution of Offering Material by the Company and the Guarantors.
Neither the Company nor the Guarantors have distributed or will distribute,
prior to the later of the Closing Date and the completion of the Initial
Purchasers’ distribution of the Securities, any offering material in connection
with the offering and sale of the Securities other than the Pricing Disclosure
Package, the Final Offering Memorandum and any Company Additional Written
Communication reviewed and consented to by the Representative.
     (l) No Material Adverse Change. Except as otherwise disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto),
(i) there has been no material adverse change, or any development that could
reasonably be expected to result in a material adverse change in the financial
condition, earnings, business, properties or operations, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any liability or obligation, indirect, direct or
contingent, nor entered into any material transaction or agreement, in each
case, that is material to the Company and its subsidiaries taken as a whole; and
(iii) except for the Company’s publicly announced first quarter dividend paid on
December 10, 2010, there has been no dividend or distribution of any kind
declared, paid or made by the Company or, except for dividends paid to the
Company or other subsidiaries, any of its subsidiaries on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of capital stock.
     (m) Incorporation and Good Standing of the Company and its Subsidiaries.
Each of the Company and its subsidiaries has been duly incorporated or organized
and is validly existing and in good standing under the laws of the jurisdiction
of its incorporation or organization and has the requisite power and authority,
corporate or other, to own or lease, as the case may be, and operate its
properties and to conduct its business as described in the Offering Memorandum
and, in the case of the Company and the Guarantors, to enter into and perform
its obligations under each of the Transaction Documents to which it is a party.
Each of the Company and each Guarantor is duly qualified as a foreign
corporation or other entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. All of the issued and outstanding shares of capital
stock or other ownership interests of each subsidiary have been duly authorized
and validly issued, are fully paid and nonassessable and, except for directors’
qualifying shares, are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim, other than as disclosed in the Offering Memorandum. The Company does not
own or control, directly or indirectly, any corporation, association or other
entity other than the subsidiaries listed in Exhibit 21 to the Company’s Annual
Report on Form 10-K for the fiscal year ended September 30, 2010 (the “Company
10-K”).

-6-



--------------------------------------------------------------------------------



 



     (n) Capitalization and Other Capital Stock Matters. At September 30, 2010,
on a consolidated basis, the Company had, and after giving pro forma effect to
the issuance and sale of the Securities pursuant hereto the Company would have
had, the capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” under the columns “Actual” and “As Adjusted,”
respectively. All of the issued and outstanding common shares of the Company
have been duly authorized and validly issued and are fully paid and
nonassessable.
     (o) Description of Documents. Each Transaction Document will conform in all
material respects to the descriptions thereof in the Offering Memorandum.
     (p) Regulations T, U and X. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System.
     (q) Non-Violation of Existing Instruments. Neither the Company nor any of
its subsidiaries is (i) in violation or in default (or, with the giving of
notice or lapse of time or both, would be in default) under (“Default”) its
Articles of Incorporation, charter, Codes of Regulation, by-laws or any similar
organizational documents, (ii) in Default under any indenture, mortgage, loan or
credit agreement, deed of trust, note, contract, franchise, lease or other
agreement or instrument to which the Company or such subsidiary is a party or by
which it may be bound (including, without limitation, the Company’s Amended and
Restated Credit Agreement, dated as of February 7, 2007, as amended, by and
among the Company, the guarantors party thereto and the several banks and other
financial institutions a party thereto from time to time and the Company’s 7.25%
Senior Notes due 2018 issued on January 14, 2010), or to which any of the
property or assets of the Company or any of its subsidiaries is subject (each,
an “Existing Instrument”), or (iii) in violation of any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except, with respect to clauses (ii) and (iii) only, for such
Defaults or violations as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or, with respect
to clause (iii) only, for such violations as are described in the Offering
Memorandum. The execution, delivery and performance of the Transaction Documents
by the Company and the Guarantors party thereto, and the issuance and delivery
of the Securities or the Exchange Securities, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate (or similar) action and
will not result in any Default under the charter or by-laws or similar
organizational documents of the Company or any subsidiary, (ii) will not
constitute a Default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, and (iii) will not result in any violation of any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its subsidiaries of any court, regulatory

-7-



--------------------------------------------------------------------------------



 



body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties, except with respect to clauses (ii) and (iii) only, for such
violations or Defaults as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. As used herein, a
“Debt Repayment Triggering Event” means any event or condition which gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.
     (r) No Further Authorizations or Approvals Required. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency is required for the
Company’s or any Guarantor’s execution, delivery and performance of the
Transaction Documents by the Company and the Guarantors to the extent a party
thereto, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum, except (i) such as have been obtained or made by
the Company and are in full force and effect under the Securities Act, (ii) as
may be required under the applicable securities laws of the several states of
the United States or provinces of Canada and (iii) such as may be required by
the Securities Act, the Trust Indenture Act of 1939 or the securities laws of
the several states of the United States or provinces of Canada with respect to
the Company’s obligations under the Registration Rights Agreement.
     (s) No Material Actions or Proceedings. Except as otherwise disclosed in
the Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened (i) against the Company or any of its subsidiaries,
(ii) which has as the subject thereof any property owned or leased by, the
Company or any of its subsidiaries or (iii) relating to environmental or
discrimination matters, where in any such case (A) there is a reasonable
possibility that such action, suit or proceeding might be determined adversely
to the Company or such subsidiary or property owned or leased by, the Company or
any of its subsidiaries and (B) any such action, suit or proceeding, if so
determined adversely, would reasonably be expected to result in a Material
Adverse Change or materially adversely affect the consummation of the
transactions contemplated by this Agreement.
     (t) Exchange Act Compliance. The Company is subject to and in compliance in
all material respects with the reporting requirements of Section 13 or 15(d) of
the Exchange Act.
     (u) Independent Accountants. Deloitte & Touche LLP, who have expressed
their opinion with respect to the financial statements (which term as used in
this Agreement includes the related notes thereto) and supporting schedules
filed with the Commission and included in or incorporated by reference in the
Offering Memorandum, are independent public accountants with respect to the
Company as required by the Securities Act and the Exchange Act and the
applicable published rules and regulations thereunder and the rules of the
Public Company Accounting Oversight Board (United States).

-8-



--------------------------------------------------------------------------------



 



     (v) Preparation of Financial Statements. The financial statements, together
with the related schedules and notes, included in or incorporated by reference
in the Offering Memorandum present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements and supporting schedules comply as
to form with the applicable accounting requirements of Regulation S-X and have
been prepared in conformity with generally accepted accounting principles as
applied in the United States (“GAAP”) applied on a consistent basis throughout
the periods involved, except as may be expressly stated in the related notes
thereto. The financial data set forth in the Offering Memorandum under the
captions “Summary—Summary Consolidated Historical Financial Data” and
“Capitalization” fairly present in all material respects the information set
forth therein on a basis consistent with that of the audited financial
statements contained in the Company’s Form 10-K filed with the Commission for
the fiscal year ended September 30, 2010. The Company’s ratios of earnings to
fixed charges set forth in each of the Offering Memorandum under the captions
“Summary—Summary Consolidated Historical Financial Data have been calculated in
compliance in all material respects with the requirements of Item 503(d) of
Regulation S-K under the Securities Act. The pro forma financial data of the
Company and its subsidiaries included in the Offering Memorandum present fairly
the information contained therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial data and
have been properly presented on the bases described therein, and the assumptions
used in the preparation thereof are reasonable and the adjustments used therein
are appropriate to give effect to the transactions and circumstances referred to
therein.
     (w) Intellectual Property Rights. The Company and its subsidiaries own,
possess, license or have other rights to use, on reasonable terms, all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of the
Company’s business as now conducted. Except as disclosed in the Offering
Memorandum, (a) no party has been granted an exclusive license to use any
portion of such Intellectual Property owned by the Company that is material to
the business of the Company and its subsidiaries; (b) to the Company’s and the
Guarantors’ best knowledge, there is no material infringement by third parties
of any such Intellectual Property owned by or exclusively licensed to the
Company that is material to the business of the Company and its subsidiaries;
(c) there is no pending or, to the Company’s and the Guarantors’ best knowledge,
threatened action, suit, proceeding or claim by others challenging the rights of
the Company and its subsidiaries in or to any material Intellectual Property,
and the Company and the Guarantors are unaware of any facts which would form a
reasonable basis for any such claim; (d) to the Company’s and the Guarantors’
best knowledge, there is no pending or threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property, and the Company and the Guarantors are unaware of any facts which
would form a reasonable basis for any such claim; and (e) there is no pending
or, to the Company’s and the Guarantors’ best knowledge, threatened action,
suit, proceeding or claim by others that the Company’s business as now conducted
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others, and the Company

-9-



--------------------------------------------------------------------------------



 



and the Guarantors are unaware of any other fact which would form a reasonable
basis for any such claim, except in the case of clauses (c), (d) and (e), any
action, suit proceeding or claim which would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.
     (x) All Necessary Permits, etc. Except as otherwise disclosed in the
Offering Memorandum, the Company and each subsidiary possess such valid and
current licenses, certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, except where the failure to possess the
same would not reasonably be expected to result in a Material Adverse Change,
and neither the Company nor any subsidiary has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such license, certificate, authorization or permit which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to result in a Material Adverse Change.
     (y) Title to Properties. The Company and each of its subsidiaries has good
and (in the case of real property only) marketable title to all the properties
and assets reflected as owned in the financial statements referred to in Section
1(v) above (or elsewhere in the Offering Memorandum) and material to the Company
and its subsidiaries taken as a whole, in each case free and clear of any
security interests, mortgages, liens, encumbrances, claims and other defects,
except as disclosed in the Offering Memorandum and except such as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or such subsidiary. The real property, improvements, equipment and
personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as do not materially
interfere with the use made or proposed to be made of such real property,
improvements, equipment or personal property by the Company or such subsidiary.
     (z) Tax Law Compliance. Except for (i) the payment of any taxes that are
currently being contested in good faith by appropriate proceedings and for which
the Company has established adequate reserves in accordance with GAAP or
(ii) the filings of tax returns or the payment of any taxes which would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change, the Company and its subsidiaries have (A) timely paid
all federal, state, local and foreign taxes (including any related interest and
penalties) required to be paid by any of them (whether or not shown on a tax
return), including as a withholding agent through the date hereof and (B) timely
filed all federal, state, local and foreign tax returns required to be filed
through the date hereof. The Company has made adequate charges, accruals and
reserves in accordance with GAAP in the applicable financial statements referred
to in Section 1(v) above in respect of all federal, state, local and foreign
taxes for all periods as to which the tax liability of the Company or its
subsidiaries has not been finally determined, except to the extent that the
failure to make such charges, accruals and reserve would not reasonably be
expected to result in a Material Adverse Change. There is no tax deficiency that
has been, or could reasonably be expected to be, asserted against the Company or
its

-10-



--------------------------------------------------------------------------------



 



subsidiaries or any of their respective properties or assets that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change.
     (aa) Company Not an “Investment Company.” Neither the Company nor any
Guarantor is, or after receipt of payment for the Securities and the application
of the proceeds thereof as contemplated under the caption “Use of Proceeds” in
the Pricing Disclosure Package and the Final Offering Memorandum will be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”).
     (bb) Insurance. Each of the Company and its subsidiaries maintain insurance
in such amounts and with such deductibles and covering such risks as are
generally customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes. All policies of insurance insuring the Company or any of its
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company and its subsidiaries are in
compliance with the terms of such policies in all material respects; and there
are no material claims by the Company or any of its subsidiaries under any such
policy as to which any insurance company is denying liability or defending under
a reservation of rights clause. The Company has no reasonable basis to believe
that it or any subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change.
     (cc) No Restrictions on Dividends. No subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such subsidiary’s shares of
capital stock or other ownership interests, from repaying to the Company any
loans or advances to such subsidiary from the Company or from transferring any
of such subsidiary’s property or assets to the Company or any other subsidiary
of the Company, except as described in or contemplated by the Offering
Memorandum.
     (dd) Solvency. The Company and the Guarantors taken as a whole are, and
immediately after the Closing Date will be, Solvent. As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.
     (ee) No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, any action designed to or that might be
reasonably

-11-



--------------------------------------------------------------------------------



 



expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.
     (ff) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Offering Memorandum.
     (gg) Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in
Rule 13a-15(e) under the Exchange Act). The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.
     (hh) Internal Controls and Procedures. The Company maintains (i) effective
internal control over financial reporting as defined in Rule 13a-15(f) under the
Exchange Act, and (ii) a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
     (ii) No Material Weakness in Internal Controls. Except as disclosed in the
Offering Memorandum, since the end of the Company’s most recent fiscal year,
there has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
     (jj) No Unlawful Contributions or Other Payments. Neither the Company nor
any of its subsidiaries nor, to the knowledge of the Company and the Guarantors,
any director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, and the Company, its subsidiaries and, to
the knowledge of the Company and the Guarantors, its affiliates have conducted
their businesses in compliance in all material respects with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance

-12-



--------------------------------------------------------------------------------



 



therewith. “FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder.
     (kk) No Conflict with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company and the
Guarantors, threatened.
     (ll) No Conflict with OFAC Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
     (mm) Compliance with and Liability under Environmental Laws. Except as
otherwise disclosed in the Offering Memorandum, (i) neither the Company nor any
of its subsidiaries is in violation of any federal, state, local or foreign law,
regulation, order, permit or other requirement relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata and
natural resources such as wetlands, flora and fauna), including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, pesticides, wastes,
toxic substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environment Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except as would not, reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Change;
(ii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Company has
received written notice, and no written notice by any person or entity alleging

-13-



--------------------------------------------------------------------------------



 



actual or potential liability under any Environmental Law, including without
limitation, liability for investigatory costs, cleanup costs, governmental
response costs, natural resource damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location (collectively, “Environmental Claims”), pending or, to
the best of the Company’s and the Guarantors’ knowledge, threatened against the
Company or any of its subsidiaries or any person or entity whose liability for
any Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law, except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change; (iii) to the best of the Company’s and the Guarantors’
knowledge, there are no past, present or anticipated future actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that could reasonably be expected to result in a
violation of any Environmental Law, require expenditures to be incurred pursuant
to Environmental Law, or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law, except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change; and (iv) neither the Company
nor any of its subsidiaries is subject to any pending or threatened proceeding
under Environmental Law to which a governmental authority is a party and which
is reasonably likely to result in monetary sanctions of $100,000 or more.
     (nn) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties).
     (oo) ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan and Section 412 of the
Internal Revenue Code of 1986, as amended (the “Code”), determined without
regard to any waiver of such obligations or extension of any amortization period
that would reasonably be expected to result in a Material Adverse Change;
(ii) an audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees by any member of the
Company that would reasonably be expected to result in a Material Adverse
Change; (iii) any breach of any contractual obligation, or any violation of law
or applicable qualification standards, with respect to the employment or
compensation of employees by any member of the Company that would

-14-



--------------------------------------------------------------------------------



 



reasonably be expected to result in a Material Adverse Change. None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Company compared to the amount of such
contributions made in the Company’s most recently completed fiscal year; (ii) a
material increase in the Company’s “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company’s most recently
completed fiscal year; or (iii) any event or condition giving rise to a
liability under Title IV of ERISA that would reasonably be expected to result in
a Material Adverse Change; (iv) any prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, with respect to any pension
plan or welfare plan (excluding transactions effected pursuant to a statutory or
administrative exemption) that would reasonably be expected to result in a
Material Adverse Change; or (v) the filing of a claim by one or more employees
or former employees of the Company related to their employment that would
reasonably be expected to result in a Material Adverse Change. For purposes of
this paragraph, the term “Plan” means a plan (within the meaning of Section 3(3)
of ERISA) subject to Title IV of ERISA with respect to which any member of the
Company may have any liability.
     (pp) Labor Matters. No labor disturbances by the employees of the Company
or any of its subsidiaries has occurred that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.
     (qq) Brokers. Other than the Initial Purchasers’ discount pursuant to
Section 2 of this Agreement, there is no broker, finder or other party that is
entitled to receive from the Company any brokerage or finder’s fee or other fee
or commission as a result of any transactions contemplated by this Agreement.
     (rr) Sarbanes-Oxley Compliance. The Company and its directors and officers,
in their capacities as such, are in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.
     (ss) Ratings. No “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act
(i) has imposed (or has informed the Company that it is considering imposing)
any condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any of its subsidiaries or any of their debt or
preferred stock or (ii) has indicated to the Company that it is considering
(a) the downgrading, suspension, or withdrawal of, or any review for a possible
change that does not indicate the direction of the possible change in, any
rating so assigned or (b) any change in the outlook for any rating of the
Company or any securities of the Company.
     (tt) Lending Relationship. Except as disclosed in the Offering Memorandum,
the Company (i) does not have any material lending or other relationship with
any bank or lending affiliate of any Initial Purchaser and (ii) does not intend
to use any of the

-15-



--------------------------------------------------------------------------------



 



proceeds from the sale of the Securities hereunder to repay any outstanding debt
owed to any affiliate of any Initial Purchaser.
     (uu) Statistical and Market Related Data. Nothing has come to the attention
of the Company that has caused the Company to believe that the statistical and
market-related data included in each of the Offering Memorandum is not based on
or derived from sources that are reliable and accurate in all material respects.
     (vv) Regulation S. The Company, the Guarantors and their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902. The Securities sold in reliance on
Regulation S will be represented upon issuance by a temporary global security
that may not be exchanged for definitive securities until the expiration of the
40-day restricted period referred to in Rule 903 of the Securities Act and only
upon certification of beneficial ownership of such Securities by non-U.S.
persons or U.S. persons who purchased such Securities in transactions that were
exempt from the registration requirements of the Securities Act.
     Any certificate signed by an officer of the Company and delivered to the
Representatives or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.
     2. Purchase and Sale. The Company agrees to issue and sell to the several
Initial Purchasers the Notes, and the Initial Purchasers agree, severally and
not jointly, to purchase from the Company the respective aggregate principal
amount of Notes set forth opposite their names on Schedule A, in each case upon
the terms herein set forth and, on the basis of the representations, warranties
and agreements and upon the terms but subject to the conditions herein set
forth. The purchase price per Note to be paid by the several Initial Purchasers
to the Company shall be equal to 98.25% of the principal amount thereof.
     3. Delivery and Payment.
          (a) The Closing Date. Delivery of certificates for the Securities to
be purchased by the Initial Purchasers and payment therefor shall be made at the
offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New York, NY 10005 (or
such other place as may be agreed to by the Company and the Representative) at
9:00 a.m. New York time, on December 16, 2010, or such other time and date as
the Representative shall designate by notice to the Company (the time and date
of such closing are called the “Closing Date”). Delivery of the Securities shall
be made through the facilities of the Depositary. The Company hereby
acknowledges that circumstances under which the Representative may provide
notice to postpone the Closing Date as originally scheduled include, but are in
no way limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 11 hereof.

-16-



--------------------------------------------------------------------------------



 



          (b) Delivery of the Securities. The Company shall deliver, or cause to
be delivered, to the Representative for the accounts of the several Initial
Purchasers, the Securities at the Closing Date against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor. The certificates for the Securities shall be in such
denominations and registered in the name of Cede & Co., as nominee of the
Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representative may designate. Such certificates for Securities
shall be delivered at the Closing to the Trustee as custodian for the
Depositary. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.
          (c) Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:
     (i) it has not offered or sold, and it will not offer or sell Securities
except (a) to persons who it reasonably believes are “qualified institutional
buyers” within the meaning of Rule 144A (“Qualified Institutional Buyers”) in
transactions meeting the requirements of Rule 144A or (b) to non-U.S. persons
outside the United States to whom the offeror or seller reasonably believes
offers and sales of the Securities may be made in reliance upon Regulation S
upon the terms and conditions set forth in Annex I hereto, which Annex I is
hereby expressly made a part hereof;
     (ii) it is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act; and
     (iii) it has not offered or sold, and it will not offer or sell Securities
by, any form of general solicitation or general advertising, including but not
limited to the methods described in Rule 502(c) under the Securities Act.
     4. Covenants. The Company and the Guarantors, jointly and severally,
covenant and agree with each of the Initial Purchasers as follows:
     (a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representative a copy of such written communication
for

-17-



--------------------------------------------------------------------------------



 



review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representative reasonably objects.
     (b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 4(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 4
hereof), file with the Commission and furnish at its own expense to the Initial
Purchasers, amendments or supplements to the Final Offering Memorandum so that
the statements in the Final Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances at the Closing Date and at the time
of sale of Securities, be misleading or so that the Final Offering Memorandum,
as amended or supplemented, will comply with all applicable law.
     Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representative, the Initial Purchasers
or any of their affiliates (as such term is defined in the Securities Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company and the Guarantors agree
to periodically amend the applicable registration statement so that the
information contained therein complies with the requirements of Section 10 of
the Securities Act, to amend the applicable registration statement or supplement
the related prospectus or the documents incorporated therein when necessary to
reflect any material changes in the information provided therein so that the
registration statement and the prospectus will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.

-18-



--------------------------------------------------------------------------------



 



     The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 9 and 10 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 4.
     (c) Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto (including any documents incorporated or deemed incorporated by
reference therein) as they shall reasonably request.
     (d) Blue Sky Compliance. The Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register the Securities for sale under (or obtain exemptions from the
application of) the state securities or blue sky laws or Canadian provincial
securities laws or other foreign laws of those jurisdictions designated by the
Representative and consented to by the Company, and the Company and the
Guarantors shall comply in all material respects with such laws and shall
continue such qualifications, registrations and exemptions in effect so long as
required for the distribution of the Securities. None of the Company and the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject. The Company and the Guarantors
will advise the Representative promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company and the
Guarantors shall use their best efforts to obtain the withdrawal thereof at the
earliest possible moment.
     (e) Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).
     (f) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act

-19-



--------------------------------------------------------------------------------



 



provided by Section 4(2) thereof or by Rule 144A or by Regulation S thereunder
or otherwise.
     (g) No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.
     (h) No Restricted Resales. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to resell any
of the Notes that have been reacquired by any of them.
     (i) Legended Securities. Each certificate for a Note will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
     (j) Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
     (k) Agreement Not to Offer to Sell Additional Securities. During the period
of 90 days following the date of this Agreement, the Company will not, without
the prior written consent of Merrill Lynch (which consent may be withheld at the
sole discretion of Merrill Lynch, directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).
     (l) Depositary. The Company shall use commercially reasonable efforts to
obtain the approval of the Depositary to permit the Notes to be eligible for
“book-entry” transfer and settlement through the facilities of the Depositary,
and agrees to comply with all of its agreements set forth in the representation
letters of the Company to the Depositary relating to the approval of the Notes
by the Depositary for “book-entry” transfer.
     (m) Future Reports to the Representative. During the period of two years
hereafter the Company will furnish to the Representative (i) to the extent not
available on the Commission’s Next-Generation EDGAR filing system, as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the

-20-



--------------------------------------------------------------------------------



 



balance sheet of the Company as of the close of such fiscal year and statements
of income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; and (ii) to the extent not available on the Commission’s
Next-Generation EDGAR filing system, as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, FINRA or any securities exchange.
     (n) No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any securities of
the Company to facilitate the sale or resale of the Securities.
     (o) Investment Limitation. The Company shall not invest, or otherwise use
the proceeds received by the Company from its sale of the Notes in such a manner
as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
     The Representative on behalf of the several Initial Purchasers may, in its
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or, subject to the
written consent of the Company, extend the time for their performance.
     5. Payment of Expenses. The Company and the Guarantors, jointly and
severally, agree to pay all costs, fees and expenses incurred in connection with
the performance of their obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses
incident to the issuance and delivery of the Securities (including all printing
and engraving costs), (ii) all necessary issue, transfer and other stamp taxes
in connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Pricing Disclosure Package
and the Final Offering Memorandum (including financial statements and exhibits),
and all amendments and supplements thereto, and the mailing and delivering of
copies thereof to the Initial Purchasers and dealers, and the Transaction
Documents, (v) all filing fees, attorneys’ fees and expenses incurred by the
Company, the Guarantors or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the securities
laws of the several states of the United States, the provinces of Canada or
other jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the

-21-



--------------------------------------------------------------------------------



 



review by FINRA, if any, of the terms of the sale of the Securities or the
Exchange Securities, (ix) all fees and expenses (including reasonable fees and
expenses of counsel) of the Company and the Guarantors in connection with
approval of the Securities by the Depositary for “book-entry” transfer, and
(x) all other costs and expenses incident to the performance of their
obligations hereunder which are not otherwise specifically provided for in this
Section 5. It is understood, however, that, except as provided in this
Section 5, Section 7, Section 9 and Section 12 hereof, the Initial Purchasers
will pay all of their own costs and expenses, including the fees and expenses of
their counsel.
     6. Conditions to the Obligations of the Initial Purchasers. The obligations
of the Initial Purchasers hereunder shall be subject to the condition that all
representations and warranties of the Company and each Guarantor herein are true
and correct at and as of the date hereof and the Closing Date, the condition
that the Company and each Guarantor shall have performed all of their respective
obligations hereunder theretofore to be performed, and the following additional
conditions:
     (a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, independent public accountants
for the Company, a letter dated the date hereof addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
covering certain financial information included in or incorporated by reference
in the Pricing Disclosure Package and other customary information.
     (b) No Material Adverse Change or Ratings Agency Change. For the period
from and after the date of this Agreement and prior to the Closing Date:
     (i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change, the effect of which is so material and adverse as to
make it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Pricing Disclosure Package and the Final Offering Memorandum;
     (ii) there shall not have been any change or decrease specified in the
letter or letters referred to in paragraph (a) of this Section 6 which is, in
the judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering, sale or delivery of the
Securities as contemplated by this Agreement, the Pricing Disclosure Package and
the Final Offering Memorandum; and
     (iii) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their debt
or preferred stock by any “nationally recognized statistical rating
organization” as such term is defined in Rule 15c3-1(c)(2)(vi)(F) under the
Exchange Act, and no such organization shall have publicly announced that it has
under surveillance or review, with possible negative implications, any such
rating.

-22-



--------------------------------------------------------------------------------



 



     (c) Opinion of Counsel for the Company and the Guarantors. On the Closing
Date, the Initial Purchasers shall have received (i) the opinion and disclosure
letter of Hunton & Williams LLP, counsel for the Company and the Guarantors,
substantially in the forms of Exhibits A-1 and A-2, respectively, (ii) the
opinion of Vincent C. Brockman, the General Counsel of the Company,
substantially in the form of Exhibit B, and (iii) the disclosure letter of
Katten Muchin Rosenman LLP, special environmental counsel for the Company,
substantially in the form of Exhibit C, each dated as of the Closing Date and
addressed to the Initial Purchasers.
     (d) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Representative shall have received the opinion and negative assurance letter of
Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, dated as of
such Closing Date, in form and substance satisfactory to, and addressed to, the
Initial Purchasers, with respect to the issuance and sale of the Notes, the
Final Offering Memorandum (together with any supplement thereto), the Pricing
Disclosure Package and other related matters as the Representative may
reasonably require, and the Company shall have furnished to such counsel such
documents as they reasonably request for the purpose of enabling them to pass
upon such matters.
     (e) Officers’ Certificate. On the Closing Date, the Representative shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the Company, dated as of the Closing Date, to the
effect that the signers of such certificate have carefully examined the Pricing
Disclosure Package, the Final Offering Memorandum and any amendment or
supplement thereto and this Agreement, to the effect set forth in subsection
(b)(iii) of this Section 6, and further to the effect that:
     (i) for the period from and after the date of this Agreement and prior to
the Closing Date, there has not occurred any Material Adverse Change;
     (ii) the representations and warranties of the Company set forth in
Section 1 of this Agreement were true and correct as of the date hereof and are
true and correct on and as of the Closing Date with the same force and effect as
though expressly made on and as of the Closing Date; and
     (iii) the Company has complied with all the agreements hereunder and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date.
     (f) Bring-down Comfort Letter. On the Closing Date, the Initial Purchasers
shall have received from Deloitte & Touche LLP, independent public accountants
for the Company, a letter dated such date, in form and substance reasonably
satisfactory to the Representative, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (a) of
this Section 6, except that (i) it shall cover certain financial information
included in or incorporated by reference in the Final Offering Memorandum and
any amendment or supplement thereto and (ii) the specified date

-23-



--------------------------------------------------------------------------------



 



referred to therein for the carrying out of procedures shall be no more than
three business days prior to the Closing Date, as the case may be.
     (g) Form of Securities, Indenture and Registration Rights Agreement. The
Securities, the Indenture and the Registration Rights Agreement shall be
executed by the Company, or the Guarantors, as the case may be, in form and
substance reasonably satisfactory to the Representative and the Trustee.
     (h) Closing Documents. At the Closing Date, the Company and the Guarantors
shall have furnished counsel for the Company, the Guarantors or the Initial
Purchasers, as the case may be, such documents as they reasonably require for
the purpose of enabling them to pass upon the issuance and sale of the
Securities as herein contemplated, or in order to evidence the accuracy of any
of the representations or warranties or fulfillment of any of the conditions
herein contained.
     If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 5, Section 7, Section 9, Section 10, Section 14 and
Section 18 shall at all times be effective and shall survive such termination.
     7. Reimbursement of Initial Purchasers’ Expenses.
          (a) If this Agreement is terminated by the Representative pursuant to
Section 6, Section 11 or Section 12, or if the sale to the Initial Purchasers of
the Notes on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company or any Guarantor to perform any
agreement herein or to comply with any provision hereof, the Company and the
Guarantors, jointly and severally, agree to reimburse the Representative and the
other Initial Purchasers (or such Initial Purchasers as have terminated this
Agreement with respect to themselves), severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the
Representative and the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Securities, including but not limited
to fees and disbursements of counsel, printing expenses, travel expenses,
postage, facsimile and telephone charges.
     8. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:
     (a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made.
     (b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities. No
directed selling efforts (within the

-24-



--------------------------------------------------------------------------------



 



meaning of Rule 902 under the Securities Act) will be made in the United States
in connection with any of the Notes to be sold pursuant to Regulation S.
     (c) Upon original issuance by the Company, and until such time as the same
is no longer required under the applicable requirements of the Securities Act,
the Securities (and all securities issued in exchange therefor or in
substitution thereof, other than the Exchange Securities) shall bear the
following legend:
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”

-25-



--------------------------------------------------------------------------------



 



     Following the sale of the Securities by the Initial Purchasers to
Subsequent Purchasers pursuant to the terms hereof, the Initial Purchasers shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the Securities Act, arising from or relating to any resale
or transfer of any Security.
     9. Indemnification.
          (a) Indemnification of the Initial Purchasers. The Company and the
Guarantors agree, jointly and severally, to indemnify and hold harmless each
Initial Purchaser, its directors, officers, employees, agents and affiliates,
and each person, if any, who controls any Initial Purchaser within the meaning
of the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, director,
officer, employee, agent, affiliate or controlling person may become subject,
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact, in each case, necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and to
reimburse each Initial Purchaser, its directors, officers, employees, agents,
affiliates and each such controlling person for any and all expenses (including,
subject to Section 9(c), the reasonable fees and disbursements of counsel chosen
by Merrill Lynch) as such expenses are reasonably incurred by such Initial
Purchaser, or its directors, officers, employees, agents and affiliates or such
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the
Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section 9(a) shall be in addition to any liabilities
that the Company may otherwise have.
          (b) Indemnification of the Company and the Guarantors, Directors,
Officers and Employees. Each Initial Purchaser agrees, severally and not
jointly, to indemnify and hold harmless the Company and the Guarantors, each of
their respective directors, officers and employees and each person, if any, who
controls the Company or any of the Guarantors within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, or any such director, officer,
employee or controlling person may become subject, insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue or alleged untrue statement of
a material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or arises out of or is
based upon the omission or alleged omission to state therein a material fact
necessary to make the statements

-26-



--------------------------------------------------------------------------------



 



therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, and only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representative expressly for use therein; and to reimburse the Company and
the Guarantors, or any such director, officer, employee or controlling person
for any legal and other expense reasonably incurred by the Company and the
Guarantors, or any such director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. The Company and the
Guarantors hereby acknowledge that the only information that the Initial
Purchasers have furnished to the Company through the Representative expressly
for use in any the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto) are the statements set forth in the last
sentence on the cover of the the Preliminary Offering Memorandum and the Final
Offering Memorandum, the fifth full paragraph of page ii of the Preliminary
Offering Memorandum and the Final Offering Memorandum, and the third paragraph,
the second sentence of the sixth paragraph and the penultimate paragraph under
the caption “Plan of Distribution” in the Preliminary Offering Memorandum and
the Final Offering Memorandum. The indemnity agreement set forth in this Section
9(b) shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.
          (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 9 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 9, notify
the indemnifying party in writing of the commencement thereof; but the failure
to so notify the indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or
(b) above. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or the other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this

-27-



--------------------------------------------------------------------------------



 



Section 9 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the reasonable fees and
disbursements of more than one separate counsel (other than a single local
counsel in each relevant jurisdiction)), reasonably approved by the indemnifying
party (or by Merrill Lynch in the case of Section 9(b)), representing all
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of the action, in each of which cases the reasonable fees and
disbursements of counsel shall be at the expense of the indemnifying party (it
being understood, however, that the indemnifying party shall not be liable for
the reasonable fees and disbursements of more than one separate counsel (other
than a single local counsel in each relevant jurisdiction)).
          (d) Settlements. The indemnifying party under this Section 9 shall not
be liable for any settlement of any proceeding effected without its written
consent, which shall not be withheld unreasonably, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.
     10. Contribution.
          (a) If the indemnification provided for in Section 9 is for any reason
unavailable to or otherwise insufficient to hold harmless an indemnified party
in respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
paid or payable by such indemnified party, as incurred, as a result of any
losses, claims, damages, liabilities or expenses referred to therein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, from the offering of the Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the statements or omissions or inaccuracies
in the representations and warranties herein which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting

-28-



--------------------------------------------------------------------------------



 



expenses) received by the Company and the Guarantors, and the total discount
received by the Initial Purchasers bear to the aggregate initial offering price
of the Securities. The relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9(c), any reasonable legal or
other fees or disbursements reasonably incurred by such party in connection with
investigating or defending any action or claim.
     The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 10 were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 10.
     Notwithstanding the provisions of this Section 10, no Initial Purchaser
shall be required to contribute any amount in excess of the discount received by
such Initial Purchaser in connection with the Securities distributed by it. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 10 are several, and not
joint, in proportion to their respective purchasing commitments as set forth
opposite their names in Schedule A. For purposes of this Section 10, each
director, officer, affiliate, employee and agent of an Initial Purchaser and
each person, if any, who controls an Initial Purchaser within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Initial Purchaser, and each director, officer and employee of the
Company or a Guarantor, and each person, if any, who controls the Company or a
Guarantor within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as the Company and the Guarantors.
     11. Default of One or More of the Several Initial Purchasers. If, on the
Closing Date, any one or more of the several Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate principal amount of the
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated, severally, in the proportions that the principal amount of Securities
to be purchased set forth opposite their respective names on Schedule A bears to
the aggregate principal amount of Securities set forth opposite the names of all
such non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Representative with the consent of the non-defaulting Initial
Purchasers, to purchase the Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase on such date. If,
on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities and the principal amount of Securities with
respect

-29-



--------------------------------------------------------------------------------



 



to which such default occurs exceeds 10% of the principal amount of Securities
to be purchased on such date, and arrangements satisfactory to the
Representative and the Company for the purchase of such Securities are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Section 5, Section 7, Section 9, Section 10, Section 14 and Section 18 shall at
all times be effective and shall survive such termination. In any such case
either the Representative or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days in order that the
required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected. As used in this Agreement, the term
“Initial Purchaser” shall be deemed to include any person substituted for a
defaulting Initial Purchaser under this Section 11. Any action taken under this
Section 11 shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.
     12. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time (i) trading or quotation in any of the Company’s securities shall
have been suspended or materially limited by the Commission or by the New York
Stock Exchange, or trading in securities generally on the New York Stock
Exchange shall have been suspended or materially limited; (ii) a general banking
moratorium shall have been declared by federal or New York authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States has occurred; (iii) in the judgment of the
Representative there shall have occurred a Material Adverse Change, the effect
of which is so material and adverse as to make it impracticable or inadvisable
to proceed with the offering, sale or delivery of the Securities on the terms
and in the manner contemplated by this Agreement, the Pricing Disclosure Package
and the Final Offering Memorandum; or (iv) there shall have occurred any
outbreak or escalation of hostilities involving the United States or any crisis
or calamity, or any substantial change in the United States or international
financial markets, or any substantial change or development involving the United
States’ or international political, financial or economic conditions, as in the
judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package and the Final Offering Memorandum or to enforce contracts for
the sale of securities. Any termination pursuant to this Section 12 shall be
without liability on the part of (a) the Company or any Guarantor to any Initial
Purchaser, except that the Company shall be obligated to reimburse the expenses
of the Representative and the Initial Purchasers pursuant to Sections 5, 7, 9
and 10 hereof or (b) any Initial Purchaser to the Company.
     13. No Advisory or Fiduciary Responsibility. The Company and each Guarantor
acknowledge and agree that: (i) the purchase and sale of the Securities pursuant
to this Agreement, including the determination of the public offering price of
the Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company and each Guarantor, on the one hand,
and the several Initial Purchasers, on the other hand, and the Company and each
Guarantor are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary of the Company, the Guarantors or any of their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or

-30-



--------------------------------------------------------------------------------



 



will assume an advisory, agency or fiduciary responsibility in favor of the
Company or any Guarantor with respect to any of the transactions contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company or any Guarantor on
other matters) and no Initial Purchaser has any obligation to the Company or any
Guarantor with respect to the offering contemplated hereby except the
obligations expressly set forth in this Agreement; (iv) the several Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Guarantors and that the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company and the Guarantors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and each Guarantor hereby waive and release, to the fullest extent
permitted by law, any claims that the Company or any Guarantor may have against
the several Initial Purchasers with respect to any breach or alleged breach of
agency or fiduciary duty.
     14. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the several Initial Purchasers set forth in or
made pursuant to this Agreement (i) will remain operative and in full force and
effect, regardless of any (A) investigation, or statement as to the results
thereof, made by or on behalf of any Initial Purchaser, the officers, employees,
agents or affiliates of any Initial Purchaser, or any person controlling the
Initial Purchaser, the Company, the officers or employees of the Company, or any
person controlling the Company, as the case may be or (B) acceptance of the
Securities and payment for them hereunder and (ii) will survive delivery of and
payment for the Securities sold hereunder and any termination of this Agreement.
The provisions of Section 5, Section 7, Section 9, Section 10, this Section 14
and Section 18 hereof shall survive the termination or cancellation of this
Agreement.
     15. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
     If to the Representative:
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036
Facsimile: (212) 901-7897
Attention: Legal Department

-31-



--------------------------------------------------------------------------------



 



With a copy to:
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10016
Facsimile: (212) 569-5420
Attention: James J. Clark, Esq.
If to the Company:
The Scotts Miracle-Gro Company
14111 Scottslawn Road
Marysville, Ohio 43041
Facsimile: (937) 578-5754
Attention: Vincent C. Brockman, Executive Vice President,
                 General Counsel and Corporate Secretary
With a copy to:
Hunton & Williams LLP
1900 K Street, NW
Washington, DC 20006-1109
Facsimile: (202) 778-7435
Attention: J. Steven Patterson
     Any party hereto may change the address for receipt of communications by
giving written notice to the others.
     16. Successors and Assigns. This Agreement will inure to the benefit of and
be binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 11 hereof, and to the benefit of (i) the Company and the
Guarantors, their respective directors, officers and employees and any person
who controls the Company or any of the Guarantors within the meaning of the
Securities Act and the Exchange Act, (ii) the Initial Purchasers, the officers,
directors, employees, affiliates and agents of the Initial Purchasers, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act, and (iii) the respective successors and
assigns of any of the above, all as and to the extent provided in this
Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from any of the several Initial Purchasers
merely because of such purchase.
     17. Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.
     18. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

-32-



--------------------------------------------------------------------------------



 



     19. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding, as to
which such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Related
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.
     20. General Provisions. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile, email or other electronic transmission (i.e., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.
     Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 9 and the contribution provisions of Section 10, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 9 and 10 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in Preliminary Offering Memorandum, Pricing Supplement and Final Offering
Memorandum (and any amendments and supplements thereto), as required by the
Securities Act and the Exchange Act.

-33-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,

THE SCOTTS MIRACLE-GRO COMPANY
      By:   /s/ David C. Evans        Name:   David C. Evans        Title:  
Executive Vice President and
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

           



GUARANTORS

EG SYSTEMS, INC., DBA SCOTTS LAWNSERVICE
GUTWEIN & CO., INC.
HYPONEX CORPORATION
MIRACLE-GRO LAWN PRODUCTS, INC.
ROD MCLELLAN COMPANY
SANFORD SCIENTIFIC, INC.
SCOTTS TEMECULA OPERATIONS, LLC
SCOTTS MANUFACTURING COMPANY
SCOTTS PRODUCTS CO.
SCOTTS PROFESSIONAL PRODUCTS CO.
SCOTTS-SIERRA CROP PROTECTION COMPANY
SCOTTS-SIERRA HORTICULTURAL PRODUCTS COMPANY
SCOTTS-SIERRA INVESTMENTS, INC.
SMG GROWING MEDIA, INC.
THE SCOTTS COMPANY LLC
    By:   /s/ David C. Evans        Name:   David C. Evans        Title:  
Executive Vice President and
Chief Financial Officer        OMS INVESTMENTS, INC.
SWISS FARMS PRODUCTS, INC.
      By:   /s/ James E. Roberts        Name:   James E. Roberts        Title:  
Vice President and Secretary     

 



--------------------------------------------------------------------------------



 



     The foregoing Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.

          MERRILL LYNCH, PIERCE, FENNER & SMITH
     INCORPORATED

    Acting as Representative of the
several Initial Purchasers named in
the attached Schedule A.
    By:   Merrill Lynch, Pierce, Fenner & Smith Incorporated       By:   /s/
Zehra Yasemin Esmer       Director     

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Principal Amount       of Notes to be   Initial Purchasers  
Purchased  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 48,000,000  
J.P. Morgan Securities LLC
    44,000,000  
BNP Paribas Securities Corp.
    12,000,000  
Credit Agricole Securities (USA) Inc.
    12,000,000  
Rabo Securities USA, Inc.
    12,000,000  
RBS Securities Inc.
    12,000,000  
Scotia Capital (USA) Inc.
    12,000,000  
Wells Fargo Securities, LLC
    12,000,000  
Fifth Third Securities, Inc.
    9,000,000  
Mizuho Securities USA Inc.
    9,000,000  
Comerica Securities, Inc.
    6,000,000  
Mitsubishi UFJ Securities (USA), Inc.
    6,000,000  
U.S. Bancorp Investments, Inc.
    6,000,000  
Total
  $ 200,000,000  

Schedule A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
Guarantors
EG Systems, Inc., dba Scotts LawnService, an Indiana corporation
Gutwein & Co., Inc., an Indiana corporation
Hyponex Corporation, a Delaware corporation
Miracle-Gro Lawn Products, Inc., a New York corporation
OMS Investments, Inc., a Delaware corporation
Rod McLellan Company, a California corporation
Sanford Scientific, Inc., a New York corporation
Scotts Temecula Operations, LLC, a Delaware limited liability company
Scotts Manufacturing Company, a Delaware corporation
Scotts Products Co., an Ohio corporation
Scotts Professional Products Co., an Ohio corporation
Scotts-Sierra Crop Protection Company, a California corporation
Scotts-Sierra Horticultural Products Company, a California corporation
Scotts-Sierra Investments, Inc., a Delaware corporation
SMG Growing Media, Inc., an Ohio corporation
Swiss Farms Products, Inc., a Delaware corporation
The Scotts Company LLC, an Ohio limited liability company

Schedule B-1



--------------------------------------------------------------------------------



 



Annex I
     Each Initial Purchaser understands that:
     Such Initial Purchaser agrees that it has not offered or sold and will not
offer or sell the Securities in the United States or to, or for the benefit or
account of, a U.S. Person (other than a distributor), in each case, as defined
in Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.
     Such Initial Purchaser agrees that, at or prior to confirmation of a sale
of Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

Annex I